DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they consist of rough and blurred lines and reference characters which are difficult to read.  A new set of formal drawings should be submitted with any response to this Office Action.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character 40 is used to denote both the “internal threading” (see page 5, line 9) and the “bearing” (see page 5, lines 12-13).  It is noted that reference character 40 is directed to the internal threading in the drawings (see Figure 2);
On page 5, line 16, “36 and 32” should be “38 and 36”;
On page 6, line 19, “dispensing head 12” should be “dispensing head 14”; and
On page 2, lines 3 and 6, “dispensing head” should be “outer casing” (see the objection to claim 1 below).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regard to claim 1, on lines 7 and 11, “dispensing head” should be “outer casing” since the end cap 70 is disposed in the outer casing 38 and not the dispensing head 14.
            Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian (U.S. Patent 1,780,066).
In regard to claim 1, Christian discloses an apparatus for dispensing material from a cartridge 25 comprising a dispensing head 12 having a passage 23 therethrough wherein the passage extends from a receiving socket 24 to a dispensing orifice (not numbered, see Figure 3) through the dispensing head, an outer casing 18 securable to the dispensing head 14 and rotatable relative to the dispensing head (see page 1, lines 95-97) and an end cap 28 threadably received within the outer casing 18 (see page 2, lines 30-31) and having an “end connector” disposed toward the dispensing head (i.e., the surface of element 28 that contacts the cartridge 25 defines the “end connector”) wherein the receiving socket 24 and the end connector are adapted to receive the cartridge 25 so as to rotatably fix the end cap relative to the outer casing (i.e., the end cap 28 does not rotate relative to the outer casing due to elements 29 and 30 and as such, the socket and end connector are “adapted to receive the cartridge so as to rotatably fix the end cap relative to the outer casing) wherein rotation of the outer casing 18 threadably moves the end cap 28 in a longitudinal direction  thereby depressing the cartridge 25 between the dispensing head 14 and the end cap 28 (see page 2, lines 32-37).
In regard to claim 3, the dispensing head as bristles 13 proximate to the dispensing orifice.
In regard to claim 4, the dispensing head comprises a toothbrush head (see the title).
In regard to claim 6, the Christian device further includes a bearing ring 15 rotatably connected to the outer casing (via various elements).
In regard to claim 7, the bearing ring 15 is rotatable relative to the outer casing 18 with a “bushing or bearing” 20.

In regard to claim 9, the bearing ring includes threading 16 adapted to threadably receive the dispensing head 14 therein.
In regard to claim 10, the outer casing includes drive threading 31 engagable with threading surrounding the end cap 28, i.e., the threads on elements 30 surround end cap 28.
In regard to claim 11, the drive threading 31 is shown to extend through the length of outer casing 18.
In regard to claim 12, the Christian reference discloses a kit comprising a cartridge 25 extending between first and second ends and having an interior adapted to contain a substance to be dispensed therefrom and the apparatus defined in claim 1 (as discussed above).
In regard to claim 13, the cartridge has a longitudinally compressible outer body.
In regard to claim 14, the outer body has an accordion profile (due to corrugations 26).
In regard to claim15, the first end 27 of the cartridge 25 includes a profile adapted to be non-rotatably received within the receiving socket 24 of the dispensing head 12, i.e., the cartridge does not rotate with respect to the dispensing head during use.
In regard to claim 16, the second end of the cartridge 25 defines a “cartridge connector” adapted to non-rotatably connect to the end connector of the end cap 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Christian.
In regard to claim 2, although the receiving socket 24 is not shaped as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the socket can be designed to have any suitable shape, including a square cross-section, without effecting the overall operation of the device, especially since the Christian reference does not limit the shape of the socket and the Applicant has not indicate the particular shape of the socket is critical to the operation of the device, as evidenced by the specification indicating the socket may have any shape (see page 5, lines 1-2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Mader (U.S. Patent 6,176,381).
In regard to claim 5, although the Christian device does not include a lock to prevent the rotation of the outer casing, attention is directed to the Mader reference, which discloses another device having relatively rotational elements 11 and 17 wherein a lock 25 is positioned thereon in order to selectively lock the elements 11 and 17 to prevent relative rotation therebetween and thereby prevent inadvertent relative rotation of the elements when it is desired to do so.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Christian device can include such a lock between the outer casing and the dispensing head in order to prevent relative rotation therebetween when it is desired to do so.

s 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Gebbard et al. (U.S. Patent 5,186,563, hereinafter Gebbard).
In regard to claims 17-19, although the cartridge connector and end connector do not include a cartridge socket and cartridge protrusion, respectively, having cooperating profiles, as claimed, attention is directed to the Gebbard reference, which discloses another brush dispenser having a collapsible cartridge 18 between a dispensing head 12 and an end cap 14 wherein a cartridge connector includes a cartridge protrusion 44 and an end connector of the end cap 14 includes a cartridge socket 33 which has a cooperating profile with the cartridge protrusion 44 in order to maintain the cartridge in a centered position (see column 3, lines 55-60).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Christian device can include such a cartridge socket and cartridge protrusion arrangement between the cartridge connector and end connector in order to maintain the cartridge 25 in a centered position.  It is further noted that although the cartridge in the Gebbard device includes the protrusion and the end connector including the socket, and not vice versa, as claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the cartridge can include the socket and the end connector can include the protrusion wherein such a modification would amount to the mere reversal of working elements of a device and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
In regard to claim 20, Christian in view of Gebbard discloses a method of dispensing toothpaste comprising locating a cartridge 25 with sockets between a dispensing head 12 and end cap 28 and rotating an outer casing 18 relative to the dispensing head so as to displace the end cap towards the dispensing head to thereby compress the cartridge therebetween wherein the end .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Pickering reference is cited as being directed to the state of the art as a teaching of a toothbrush having a cartridge 52 which is collapsible via  rotating outer casing 80 in order to dispensing toothpaste from a dispensing head 26.

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DJW
10/21/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754